 1    Michael J. Gearin, WSBA # 20982                         Honorable Christopher M. Alston
      David C. Neu, WSBA # 33143                              Chapter 11
 2    Brian T. Peterson, WSBA # 42088                         Hearing Location: Rm. 7206
      K&L GATES LLP                                           Hearing Date: Friday, October 18, 2019
 3    925 Fourth Avenue, Suite 2900                           Hearing Time: 9:30 a.m.
      Seattle, WA 98104-1158                                  Response Date: Time of Hearing
 4    (206) 623-7580

 5

 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     In re:                                             Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                   RESPONSE TO PAULA AND RICHARD
11                                                      PEHL’S OBJECTION TO MOTION TO
                                          Debtor.       APPROVE SETTLEMENT WITH
12                                        Debtor.       BRADLEY COHEN AND COHEN ASSET
                                                        MANAGEMENT, INC. AND KATHRYN
13                                                      A. ELLIS AND TO AUTHORIZE SALE
                                                        OF SEIZED PROPERTY
14

15            Mark Calvert, Chapter 11 Trustee of Northwest Territorial Mint, LLC (the “NWTM
16   Trustee”) responds to the objection (the “Objection”) filed by Paula and Richard Pehl (the “Pehls”)
17   to his Motion to Approve Settlement with Bradley Cohen and Cohen Asset Management, Inc. and
18   Kathryn A. Ellis and to Authorize Sale of Seized Property (the “Motion”) as follows:
19            The Pehls present a long and wide ranging narrative opposing the settlement reached by the
20   NWTM Trustee, the Erdmann Trustee and the Cohen Parties (the “Settlement”), none of which forms
21   a basis for rejection of the Settlement. The Pehl’s first argue that the Settlement cannot be approved
22   because ownership has not been established, when, in fact, the very purpose of the Settlement is to
23   resolve the contested issue of whether the Seized Property belongs to the NWTM estate, the Erdmann
24   bankruptcy estate, or Ross Hansen, subject to the Cohen Parties’ judgment. There is no evidence that
25   any of the Seized Property belongs to any other party. All of the parties to the Settlement Agreement
26
                                                                                  K&L GATES LLP
                                                                                925 FOURTH AVENUE
                                                                                     SUITE 2900
                                                                          SEATTLE, WASHINGTON 98104-1158
     RESPONSE TO PEHL OBJECTION - 1                                          TELEPHONE: (206) 623-7580
     502544238 v3                                                             FACSIMILE: (206) 623-7022


 Case 16-11767-CMA          Doc 2125     Filed 10/15/19     Ent. 10/15/19 16:31:45       Pg. 1 of 4
 1   recognize that there are substantial evidentiary issues related to ownership as among them. Needless

 2   to say, nametags were not affixed to the Seized Property, much of which is fungible bullion or cash.

 3   It is for this very reason that the parties agreed to the Settlement, recognizing the expense and time of

 4   litigation that would have, at best, uncertain results. The very purpose of the Settlement, like all

 5   settlements, is to resolve a dispute. Here, there is a dispute as to the respective parties’ interest in the

 6   Seized Property. Absent a compromise, the only alternative would be litigation. It is practical, and

 7   proper, under the circumstances for the parties to reach a reasonable compromise, as they have here.

 8            The Pehls also object to the Settlement because they did not receive notice of Diane Erdmann’s

 9   bankruptcy filing, or her 341 meeting. The fact the Pehls did not receive such notice has no bearing

10   on the propriety of the Settlement. 1

11            The Pehls insinuate without evidentiary support that NWTM’s storage customers and lease

12   customers have an interest in the Seized Property. Setting aside the fact that the Pehls have never

13   claimed an interest in the Seized Property in the three and one-half years since it was seized 2, there is

14   the additional problem that fungible bullion cannot be traced. Simply put, the Pehl’s have no basis to

15   claim a personal interest in the Seized Property. Only the parties to the settlement have claims to the

16   Seized Property, and the Settlement will result in resolutions of disputed claims and recovery by the

17   NWTM estate, to the benefit of creditors.

18            The Pehls complain that the price that Bellevue Rare Coin is willing to pay is too low 3. The

19   Pehls have not inspected the Seized Property. The Seized Property is worth what someone is willing

20
     1
21     The Pehls complain that the NWTM Trustee’s motion to convert Diane Erdmann’s case from
     Chapter 13 to Chapter 7 does not mention the creditors whose bullion was stolen. This assertion is
22   false. See Motion to Convert Case to Chapter 7, ¶ ¶ 5-6, Case No. 19-41238 [Dkt. No. 17].
     2
23     The Pehls received a copy of the inventory of the Seized Property in their capacity as members of
     the creditors committee in 2016, but have never asserted that any of that property belonged to them.
24
     3
      The NWTM Trustee can only speculate that the reference in the Erdmann Trustee’s motion to the
25   spot price of Gold being $1,004/oz in May, 2016 was a typo. The valuations in the inventory
     conducted at that time, as set forth at the top of the inventory, were correct. Gold was $1,265/oz in
26   May, 2016.
                                                                                      K&L GATES LLP
                                                                                    925 FOURTH AVENUE
                                                                                         SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
     RESPONSE TO PEHL OBJECTION - 2                                              TELEPHONE: (206) 623-7580
     502544238 v3                                                                 FACSIMILE: (206) 623-7022


 Case 16-11767-CMA           Doc 2125        Filed 10/15/19    Ent. 10/15/19 16:31:45        Pg. 2 of 4
 1   to pay for it, and the relief sought in the Motion does not lock the parties into a sale with Bellevue

 2   Rare Coin. The offer from Bellevue Rare Coin merely sets a floor, and the NWTM Trustee and

 3   Erdmann Trustee are free to accept higher and better offers.            The Trustees are soliciting and

 4   entertaining other offers, and if a higher and better offer it received, the Trustees will accept it.

 5            Finally, the Pehls object to the Settlement with respect to the Transfer Claims, complaining

 6   that any recovery should not be split between the Erdmann estate and NWTM estate. Again, as

 7   explained in the Motion, the NWTM Trustee and Erdmann Trustee have competing, and coextensive

 8   claims, arising from the sale of coins and payment of law firms. While the NWTM Trustee would

 9   prefer to have all recovery flow to the NWTM estate, he cannot ignore the fact that Erdmann Trustee

10   has coextensive claims under 11 U.S.C. §548 and RCW Ch. 19.40. Accordingly, the NWTM Trustee

11   and Erdmann Trustee reached a reasonable settlement regarding pursuit of these claims.

12            In sum, the Objection does not provide a basis to deny the Settlement and the Trustee requests

13   that the Settlement be approved.

14

15
              DATED this 15th day of October, 2019
16
                                                          K&L GATES LLP
17

18
                                                          By /s/ David C. Neu _____________
19                                                          Michael J. Gearin, WSBA #20982
                                                            David C. Neu, WSBA #33143
20                                                          Brian T. Peterson, WSBA #42088
                                                          Attorneys for Mark Calvert, Chapter 11 Trustee
21

22

23

24

25

26
                                                                                      K&L GATES LLP
                                                                                    925 FOURTH AVENUE
                                                                                         SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
     RESPONSE TO PEHL OBJECTION - 3                                              TELEPHONE: (206) 623-7580
     502544238 v3                                                                 FACSIMILE: (206) 623-7022


 Case 16-11767-CMA           Doc 2125      Filed 10/15/19      Ent. 10/15/19 16:31:45        Pg. 3 of 4
 1                                     CERTIFICATE OF SERVICE

 2            The undersigned declares as follows:

 3          That she is a paralegal in the law firm of K&L Gates LLP, and on October 15, 2019, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
 4   Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
 5
             I declare under penalty of perjury under the laws of the State of Washington and the United
 6   States that the foregoing is true and correct.

 7            Executed on the 15th day of October, 2019 at Seattle, Washington.

 8
                                                          /s/ Denise A. Lentz
 9                                                        Denise A. Lentz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                  K&L GATES LLP
                                                                                925 FOURTH AVENUE
                                                                                     SUITE 2900
                                                                          SEATTLE, WASHINGTON 98104-1158
     RESPONSE TO PEHL OBJECTION - 4                                          TELEPHONE: (206) 623-7580
     502544238 v3                                                             FACSIMILE: (206) 623-7022


 Case 16-11767-CMA          Doc 2125     Filed 10/15/19     Ent. 10/15/19 16:31:45       Pg. 4 of 4
